1 Reported in 225 N.W. 926.
Mandamus to compel a change of the place of trial from the county of Steele to the county of Hennepin of four separate actions brought in the county of Steele by four different plaintiffs against Frank McDonald and Henry Mullenmeister. The proceedings in each case are precisely the same; the only question is whether they were sufficient to effect the change. Plaintiffs oppose the change on the ground that the affidavits are insufficient to authorize it, and on the further ground that defendants failed to pay the required fee to the clerk. The statute provides:
"No civil action, appeal, or proceeding shall be entered with the clerk of the district court until the person desiring such entry shall deposit with such clerk the sum of three dollars on account of fees in the case." G. S. 1923 (2 Mason, 1927) § 6991.
In State ex rel. Bondy v. Ryberg, 169 Minn. 260, 211 N.W. 11, it was held under a similar statute that in order to effect a change of venue the deposit fee must be paid within the prescribed time.
As no deposit fee has been paid in these cases no change of venue was effected, and the writ is discharged. *Page 618